177 S.E.2d 339 (1970)
9 N.C. App. 665
STATE of North Carolina
v.
Thomas STEVENS.
No. 7027SC471.
Court of Appeals of North Carolina.
November 18, 1970.
*341 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Myron C. Banks for the State.
Sheldon M. Roper, Lincolnton, for defendant appellant.
PARKER, Judge.
The only assignments of error brought forward in appellant's brief are directed to the refusal to grant his motions for nonsuit. By introducing evidence, defendant waived his first motion, which was made at the close of the State's evidence. G.S. § 15-173; State v. Prince, 270 N.C. 769, 154 S.E.2d 897. On this appeal, therefore, we consider all of the evidence to determine its sufficiency to carry each of the two cases charged against defendant to the jury. If the evidence in its entirety, taken in the light most favorable to the State, is sufficient to support the verdict, defendant's appeal must fail. State v. Norris, 242 N.C. 47, 86 S.E.2d 916.
There was here ample evidence to carry the case charged in each count of the indictment to the jury. There was direct evidence that the check had been forged; the purported drawer testified he had not signed or authorized anyone else to sign his name thereto. There was direct evidence the defendant was in possession of and attempted to utter the check; two witnesses testified they saw him endorse the name of the purported payee on the back of the check when he presented it to them and requested them to cash it. These witnesses also testified that while so doing defendant represented the check to be a valid instrument which had been given him by the purported drawer as a payroll check. These circumstances were sufficient to support a jury finding that defendant had himself forged the check. State v. Welch, 266 N.C. 291, 145 S.E.2d 902; Annotation, 164 A.L.R. 621; 36 Am.Jur.2d, Forgery, § 44, p. 706. The check on its face was an instrument apparently capable of effecting a fraud, and it is immaterial that defendant was unsuccessful in his attempt. The State's evidence was sufficient to permit the jury finding defendant guilty of all essential elements of each of the crimes with which he was charged. *342 State v. Greenlee, 272 N.C. 651, 159 S.E.2d 22. In so doing the jury simply chose not to believe defendant's testimony in denial.
In the trial and judgments appealed from we find
No error.
MALLARD, C. J., and HEDRICK, J., concur.